 ST. BARNABAS HOSPITAL 
 355 NLRB No. 39 
233
St. Barnabas Hospital
 and
 Committee of Interns and 
Residents, Local 1957, SEIU, Petitioner.  
Case 2Œ
RCŒ23356 
June 3, 2010 
ORDER DENYING REVIEW 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND BECKER The National Labor Relations Board, by a three-
member panel, has carefully 
considered the Employer™s 
request for review of the Re
gional Director™s Decision 
and Direction of Election.  
The Regional Director di-
rected an election among the 
Employer™s house staff.  
The Employer asserts, among 
other reasons, that the Re-
gional Director should have considered the applicability 
of Brown University
, 342 NLRB 483 (2004).  We deny 
review.  
In 
Boston Medical Center
, 330 NLRB 152 (1999), the 
Board held that medical interns and residents, or house 

staff, are statutory employees with a right to organize 
under the Act.  That decision, which remains the law, is 
directly on point. Accordingly, the Employer cannot 
meet the stringent requirements of Section 102.67(c) of 
our Rules and Regulations governing a grant of review.    
We reject the Employer™s 
argument that our decision 
in 
Brown
 compels us to reevaluate 
Boston Medical Cen-
ter.  Boston Medical Center
 has been the law for over a 
decade, and no court of appeals has questioned its valid-
ity.  Peaceful and fruitful collective bargaining has taken 
place between house staffs and hospitals under both Fed-
eral labor law and State colle
ctive-bargaining laws.   
In Brown
, the Board determined 
that university teach-
ing assistants (TAs) and res
earch assistants (RAs) were 
not statutory employees.  Yet the Board expressly de-
clined to extend its reasoning 
in that case to house staffs.  
Id. at 483 fn. 4, 487, 490 fn. 25.   
The decision in 
Brown
 was based on a factual analysis 
of what TAs and RAs actually do.  It is apparent that the 
role of TAs and RAs at universities is different from that 
of house staff at medical centers.
1  We are not, however, 
granting review here, and it is thus not appropriate to 
engage in a full-dress examination of those differences or 
their significance.   
The Employer™s request for review is denied. 
 MEMBER SCHAUMBER
, dissenting. 
I would grant review to consider the Employer™s con-
tentions regarding our decision in 
Brown University
, 342 
NLRB 483 (2004).  The Board in 
Brown
, clearly did not, 
as my colleagues allege ﬁd
ecline to extend its reasoning 
in that case to house staffs.ﬂ
  Rather, the Board declined 
to decide in 
Brown
 whether residents and interns are em-
ployees under Section 2(3) of 
the Act, as that issue was 
not before it.  The analyti
cal framework articulated by 
the Board in Brown
 clearly does apply here and should 
have been analyzed by 
the Regional Director.
                                                          
 1 For example, house staffs, as the Board found in 
Boston Medical 
Center, work notoriously long hours providing care to patients, often 
without the direct supervision of 
an attending physician; receive annual 
compensation (in 1999) of between $34,
000 and $44,000; receive paid 
vacation and sick, parental, and bereavement leave; are entitled to 

health, dental, and life insurance; and are covered by the employing 

hospital™s workers compensation policy.  Id. at 153Œ156.
  The Board found none of these facts in relation to TAs and RAs in 
Brown
, where it 
expressly distinguished 
Boston Medical Center
 on the additional 
ground that the house staff in the 
earlier case had already received their 
postgraduate degrees while the TAs and RAs in the latter case were still 

pursuing such degrees.  Id. at 487.   
  